DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the amendment filed 11/30/2021. Claims 1-5, 7-15, 17-19 are currently amended claims. Claims 6, 16 are currently cancelled. Claims 1-5, 7-15, 17-19 are pending and considered.
The objection to Abstract has been withdrawn in light of applicant’s amendment to the Abstract.
The objection of claims 1-3, 6-7, 9-19 due to informalities has been withdrawn in light of applicant’s amendment to the claims. See below Claim Objections for remaining concern.
The rejection of claims 1-3, 6-8, 11-12, 16, 18 due to lack of antecedent basis has been withdrawn in light of applicant’s amendment to the claims. 
The rejection of claims 2-3, under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter and/or insufficient antecedent basis have been withdrawn in light of applicant’s amendment to the claims.
Response to Arguments
Applicant’s argument, see pages 21-22 of the Remark filed 11/30/2021 regarding rejection of claims 11-19 under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter is not persuasive. Examiner acknowledges, while applicant has amended claim 11 and its respective dependent claims, however the claims are 
Applicant’s arguments, see pages 22-23 of the Remarks filed 11/30/2021 regarding claim rejection under 35 USC 103 over prior arts of record have been fully considered and are persuasive. Examiner acknowledges applicant has included identified (see Office Action mailed 9/17/2021) allowable subject matter recited in previous claim 6 (or 16, now cancelled) into respective independent claim 1 (similarly 11). Therefore the rejection of claims 1-19 under 35 USC 103 has been withdrawn.
Examiner notes: for the interest of compact prosecution, examiner has contacted applicant’s representative indicating the claims are allowable over prior arts, however upon further review the examiner acknowledges that applicant has not appropriately resolved the issue under 35 USC 112(b) as shown above at item 7. Examiner contacted applicant’s representative multiple times and left messages about the issue and received no response.
Claim Objections
Claims 7, 11-12 are objected to because of the following informalities:  
Claim 7 line 2, “… generating multiple of the third data…” may read “… generating a plurality of the third data…”.
Claim 7 line 10, “a plurality of …” may read “the plurality of …”; line 11, “… a plurality of a third data” may read “… the plurality of the
Claim 11, “a means for powering on which is configured to…” may read “a means for powering on 
Similarly for all other “means for …” limitations.
Claim 12 line 4, “a means for matching-saving module” may read “a means for matching-saving 
Claim Interpretation(s) - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a means for powering on is configured to”, " a means for first generating is configured to …”, “a means for second generating is configured to…”, “a means for third generating is configured to…”, “a means for broadcasting is configured to…”, “a means for first receiving is configured to…”, “a means for connecting is configured to…”, “a means for parsing is configured to…”, etc. in claim 11;
“a means for second determining”, “an means for acting”, etc. in claim 12;
“a means for fourth determining”, “a means for turning off” in claim 13;
“a means for fifth determining”, “a means for sixth determining” and “a means for deleting” in claim 14;
“a means for seventh determining” in claim 15;
 “an unit for adding”, “an unit for encrypting”, and “an unit operating” in claim 17;
“a unit for second parsing”, “a unit for determining”, “a unit for consulting” and “a unit for saving” in claim 18.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to insufficient antecedent basis as shown below:
Claim 1 line 35 (line 7 from the last line) recites the limitation "the third data".  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-5, 7-10 are also rejected due to the deficiency of independent claim 1 shown above.
Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “means for powering on which is configured to…”, "means for first generating which is configured to…”, “means for second generating which is configured to …”, “means for third generating which is configured to …”, etc., invokes 35 U.S.C 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as shown above. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 USC 112(b). 
Dependent claims 12-19 further recites “means for second determining is configured to …”, “means for acting is configured to …”, etc. and fail to cure the deficiencies of claim 11, therefore also rejected for the same reason above.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Allowable Subject Matter
Claim 1-19 are objected to as being allowable subject matter over prior arts but would be allowable if rewritten in form resolving of the outstanding informalities and issues under 35 USC 112(b) presented in this office action.
The following is a statement of reason for the indication of allowable subject matter:
The present invention is directed to a method for avoiding a Bluetooth device from being tracked and preventing data from being stolen by a hacker by having the Bluetooth 
Claim 1 (similarly claims 11) identifies the uniquely distinct features “Step S1, generating a first random number every a first preset duration, generating a first data according to the first random number and a first identity parsed key of the target Bluetooth device, generating a first dynamic address according to the first random number and the first data, broadcasting broadcast data which includes the first dynamic address, and executing Step S2 when a connecting request sent from a mobile device is received; Step S2, connecting, by the target Bluetooth device, to the mobile device, parsing the connecting request to obtain a second dynamic address of the mobile device, returning a connecting response to the mobile device; Step S3, waiting, by the target Bluetooth device, for receiving data sent from the mobile device, executing Step S4 in case that the data sent from the mobile device is a matching request; executing Step S5 in case that the data sent from the mobile device is a link encrypted request; Step S4, matching, by the target Bluetooth device, with the mobile device, saving a second identity parsed key included in the matching request into an identity parsed keys list, generating a matching response which includes the first identity parsed key of itself, returning the matching response to the mobile device, returning to Step S3; Step S5, using successively, by the target Bluetooth device, identity parsed keys in the identity parsed keys list saved by the target Bluetooth device to authenticate the second dynamic address, determining whether .
The prior arts, Yang et al (US20170201886A1), Woolley ((“Bluetooth Technology Protecting Your Privacy”, https://www.bluetooth.com/blog/bluetooth-technology-protecting-your-privacy/), Zhang et al (US20180198752A1), either singularly or in combination fails to anticipate or render obvious the claimed limitations of claim 1 (similarly claim 11) as recited above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M LEE whose telephone number is (571)272-1975.  The examiner can normally be reached on M-F: 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571) 272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL M LEE/Examiner, Art Unit 2436  

/FATOUMATA TRAORE/Primary Examiner, Art Unit 2436